                                            Case 3:18-cv-05031-EMC Document 198 Filed 11/20/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                     UNITED STATES DISTRICT COURT

                                   9                                    NORTHERN DISTRICT OF CALIFORNIA

                                  10                                           San Francisco Division

                                  11       HONG KONG UCLOUDLINK                               Case No. 18-cv-05031-EMC (LB)
                                           NETWORK TECHNOLOGY LIMITED, et
                                  12       al.,
Northern District of California
 United States District Court




                                                                                              DISCOVERY ORDER
                                  13                      Plaintiffs,
                                                                                              Re: ECF No. 189
                                  14                v.

                                  15       SIMO HOLDINGS INC., et al.,
                                  16                      Defendants.

                                  17

                                  18         In the pending discovery letter, the parties dispute SIMO’s entitlement to documents from

                                  19   uCloudlink that allegedly relate to SIMO’s affirmative defenses of inequitable conduct (in the

                                  20   form of not disclosing prior art to the USPTO) and improper inventorship and uCloudlink’s

                                  21   financial information (for the royalty analysis and damages).1 The parties categorize SIMO’s

                                  22   requests for production into nineteen categories.2 There are three issues: (1) has uCloudlink fully

                                  23   produced all responsive documents that it claims to have produced; (2) when will uCloudlink

                                  24   produce the documents it promised to produce; and (3) must uCloudlink produce certain

                                  25

                                  26
                                       1
                                  27    Discovery Letter – ECF No. 189. Citations refer to material in the Electronic Case File (“ECF”);
                                       pinpoint citations are to the ECF-generated page numbers at the top of documents.
                                  28   2
                                           uCloudlink Oct. 30, 2020 Letter, Ex. D to Discovery Letter – ECF No. 189-4 at 2–4.

                                       ORDER – No. 18-cv-05031-EMC (LB)
Case 3:18-cv-05031-EMC Document 198 Filed 11/20/20 Page 2 of 3
                                            Case 3:18-cv-05031-EMC Document 198 Filed 11/20/20 Page 3 of 3




                                   1       Documents and communications               180–215,           Burdensome and nonproportional.
                                           supporting the basis of authority for the  226–228            SIMO may propose a much
                                   2       “head office” to assign non-uCloudlink                        narrower production that describes
                                           Hong Kong employees to contracts and to                       what it wants and why.
                                   3       various positions within its “groups” and
                                   4       “systems”, and to assign protocols binding
                                           on all employees of various uCloudlink
                                   5       group entities.

                                   6
                                           Invoices, bills, and money transfers          101–128         uCloudlink will produce updated
                                   7       between uCloudlink White Label Partners                       version of its previously produced
                                   8       (Such as DHI) and uCloudlink Hong                             consolidated financial documents by
                                           Kong                                                          the end of the month.
                                   9

                                  10       Documents sufficient to show sales,          94–96            uCloudlink will produce updated
                                           rentals, leases, revenues, and profits all                    version of its previously produced
                                  11       generated from uCloudlink products                            consolidated financial documents by
                                           practicing the Asserted Patent or terminals                   the end of the month.
                                  12
Northern District of California




                                           that function with the uCloudlink back
 United States District Court




                                  13       end to practice the Asserted Patent that are
                                           sold by third parties
                                  14

                                  15

                                  16         As the court said at the hearing, discovery is iterative. For example, if after receiving the
                                  17   narrower productions here, SIMO identifies further discoverable information from those
                                  18   productions, then the court can address the issues when the parties raise them. To the extent SIMO
                                  19   asks that “discovery deadlines be extended as necessary,” any request to adjust the case deadlines
                                  20   must be raised with the trial judge.5
                                  21         IT IS SO ORDERED.
                                  22         Dated: November 20, 2020
                                  23                                                       ______________________________________
                                  24                                                       LAUREL BEELER
                                                                                           United States Magistrate Judge
                                  25

                                  26

                                  27

                                  28   5
                                           Discovery Letter – ECF No. 189 at 4.

                                       ORDER – No. 18-cv-05031-EMC (LB)                     3
